          Case 1:19-cv-06368-JMF Document 76 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                               Plaintiff,

                         v.                                    No. 19-CV-6368 (JMF)

 BANDSHELL ARTIST MANAGEMENT,

                               Defendant.




 RICHARD LIEBOWITZ; LIEBOWITZ LAW
 FIRM, PLLC,

                               Miscellaneous.



                    [PROPOSED] ORDER TO SHOW CAUSE TO STAY
                            ORDER PENDING APPEAL

       Upon the Declaration of Brian A. Jacobs, dated July 20, 2020, the Declaration of Richard

Liebowitz, dated July 20, 2020, the Declaration of Bruce Cotler, dated July 19, 2020, and Mr.

Liebowitz and Liebowitz Law Firm (“LLF”)’s memorandum of law in support of their motion by

order to show cause for a stay pending appeal:

       IT IS HEREBY ORDERED that Defendant Bandshell Artist Management show cause

before this Court on ___________________, 2020 at _______ __.m. before the Honorable Jesse

M. Furman, United States District Court Judge, why an order should not be entered (a) granting a

stay of the non-monetary sanctions numbered three, four, five, and six in this Court’s Opinion

and Order dated June 26, 2020 (Dkt. No. 68) (the “Order”) pending appeal of the Order to the

United States Court of Appeals for the Second Circuit, and (b) in the alternative, in the event that
          Case 1:19-cv-06368-JMF Document 76 Filed 07/20/20 Page 2 of 2




this Court denies the motion for a stay pending appeal, staying the sanctions for sufficient time to

allow Mr. Liebowitz and LLF to promptly move in the Second Circuit for a stay pursuant to

Federal Rule of Appellate Procedure 8(a)(2) and, assuming such motion is promptly made, until

the Second Circuit determines the stay motion.

       IT IS FURTHER ORDERED that service via email and ECF of a copy of this order and

annexed papers upon the Defendant on or before _______ __.m on ___________________,

2020, shall be deemed good and sufficient service thereof.

       IT IS FURTHER ORDERED that Defendant’s opposing papers, if any, in response to

this order to show cause, shall be served upon counsel for Mr. Liebowitz and LLF on an

expedited basis no later than ___________________, 2020 at _______ __.m.

       IT IS FURTHER ORDERED that Mr. Liebowitz and LLF’s reply papers, if any, shall

be served upon counsel for Defendant on an expedited basis no later than

___________________, 2020 at _______ __.m.

       IT IS FURTHER ORDERED that all aspects of the non-monetary sanctions numbered

three, four, five, and six in the Order are stayed pending this Court’s resolution of Mr. Liebowitz

and LLF’s present motion by order to show cause for a stay pending appeal.



       SO ORDERED:

Dated: ___________________, 2020
       ________, New York
                                                     ________________________
                                                     Hon. Jesse M. Furman
                                                     United States District Judge




                                                 2
